Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 13) in the reply filed on February 28th, 2022, is acknowledged.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28th, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa et al (US 2017/0279113 A1).
With regards to claim 1, Ohsawa discloses laminate type battery formed from metal foam and polymer (i.e., an asymmetry composite material) comprising, stacked in sequence, an electrolyte layer 3 comprising a polymer gel formed from polymethyl methacrylate (i.e., first polymer), a negative electrode active material layer 4 formed from a metal foam (i.e., a metal porous body), and a current-collecting layer 5 formed from a polyethylene terephthalate (i.e., second polymer having a different 
With regards to claim 2, the metal foam has a thickness of preferably from 0.5 to 1.5 mm, which is entirely within the claimed range of 5 microns to 5 cm (Ohsawa: para. [0141]-[0142]). The claimed range is identified with sufficient specificity, and therefore anticipated by Ohsawa, based on entire containment of the range of Ohsawa within the claimed range, and since the present specification provides neither evidence nor allegation of criticality of the claimed range. See MPEP 2131.03, II.
With regards to claim 3, the metal foam is made from, for example, aluminum, nickel, copper, or stainless steel (Ohsawa: para. [0139]). 
With regards to claim 4, the metal porous body is a metal foam (see above discussion).
With regards to claim 5, the metal porous body has a porosity of, for example, preferably 90% or more and 98% or less, which is squarely within the claimed range of 30% to 99% (Ohsawa: para. [0140]). The claimed range is identified with sufficient specificity, and therefore anticipated by Ohsawa, based on entire containment of the range of Ohsawa within the claimed range, and since the present specification provides neither evidence nor allegation of criticality of the claimed range. See MPEP 2131.03, II.
With regards to claim 6, the metal porous body has a first surface (i.e., a first region) in which the first polymer is present (i.e., and therefore including its first polymer component) and a second surface (i.e., second region) in which the second polymer is present (i.e., and therefore including its first polymer component) (Ohsawa: Fig. 1).
With regards to claim 11, each of the first polymer layer and second polymer layer are expressly disclosed as including a resin component (Ohsawa: para. [0055], [0154], and [0156]).
With regards to claim 13, the second polymer layer includes particles of conductive filler formed from a material such as aluminum (i.e., the particles are inorganic) (Ohsawa: para. [0062]-[0063] and [0066]-[0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa as applied to claims 1 and 6 above, and in further view of Akikusa (WO2016158663A1). Akikusa is read from an English machine translation, which has been placed in the application file.
With regards to claim 7, Ohsawa discloses a composite material as applied to claim 6 above, the composite material comprising a metal foam (i.e., metal porous body), a first polymer layer having polymethyl methacrylate (i.e., a first polymer layer having a first polymer component), and a second polymer layer having polyethylene terephthalate (i.e., a second polymer layer having a second polymer component), the first and second polymer components constituting first and second regions (see above discussion). However, Ohsawa does not appear to disclose a thickness of the first region relative to a thickness of the metal porous body.
Akikusa discloses a porous metal body which has been at least partially filled with polymer from an outer polymer layer (Akikusa – Translation: abstract; page 3, middle paragraphs “The inner surface of the hollow 3…” and “As the resin composition 4…”). The polymeric materials, metal materials, thicknesses, and porosity used in Akikusa are the same as or similar to those of Ohsawa (Akikusa – Translation: abstract; page 3, upper-middle paragraph “1. Configuration of Metal Porous Body…”; middle paragraphs “The inner surface of the hollow 3…” and “As the resin composition 4…”; lower-middle paragraph “The porosity…”; in addition to above discussion). Like Ohsawa, Akikusa is concerned with improvements to the mechanical, thermal, and electrical properties of metal porous bodies 
With regards to claim 8, the structure of Ohsawa and Akikusa is substantially identical to that of the claimed invention (see above discussion). Both the prior art structure and claimed invention have a first polymer layer, metal foam, second polymer layer stacked in sequence (see above discussion). Both use the same polymers (i.e., polyethylene terephthalate and a polyacrylate) and the same metal (i.e., aluminum, nickel, copper, or stainless steel) (see above discussion). Both have part of the first and second polymer layers infiltrating the metal porous body in amounts which achieve the same design goals (see above discussion). Therefore, the structure of Ohsawa and Akikusa is expected to possess the claimed surface resistances. See MPEP 2112.

With regards to claim 10, the structure of Ohsawa and Akikusa is substantially identical to that of the claimed invention (see above discussion). Both the prior art structure and claimed invention have a first polymer layer, metal foam, second polymer layer stacked in sequence (see above discussion). Both use the same polymers (i.e., polyethylene terephthalate and a polyacrylate) and the same metal (i.e., aluminum, nickel, copper, or stainless steel) (see above discussion). Both have part of the first and second polymer layers infiltrating the metal porous body in amounts which achieve the same design goals (see above discussion). Therefore, the structure of Ohsawa and Akikusa is expected to possess the claimed tensile elastic moduli. See MPEP 2112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783